FILED
                                                                           Mar 19 2019, 8:10 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEYS FOR APPELLANTS                                   ATTORNEY FOR APPELLEE
      Michael D. Sears                                           D. Eric Neff
      Jacquelyn S. Pillar                                        Crown Point, Indiana
      Crown Point, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Community Foundation of                                    March 19, 2019
      Northwest Indiana, Inc., St.                               Court of Appeals Case No.
      Mary Medical Center, Inc., and                             18A-PL-1458
      Rebecca Iwanus,                                            Appeal from the Lake Superior
      Appellants-Defendants,                                     Court
                                                                 The Honorable Calvin D.
              v.                                                 Hawkins, Judge.
                                                                 Trial Court Cause No.
      Elizabeth A. Miranda,                                      45D02-1511-PL-83
      Appellee-Plaintiff.



      Tavitas, Judge.


                                                Case Summary

[1]   Community Foundation of Northwest Indiana, Inc. (“Community”), St. Mary

      Medical Center, Inc. (“St. Mary’s”), and Rebecca Iwanus (collectively,

      “Defendants”) appeal the trial court’s denial of their motion for summary
      Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                            Page 1 of 36
      judgment in proceedings brought by Elizabeth Miranda. We reverse and

      remand.


                                                       Issue

[2]   Defendants raise one issue, which we restate as whether the trial court properly

      denied Defendants’ motion for summary judgment.


                                                       Facts

[3]   Miranda began working at St. Mary’s in 2014 as a nurse on the oncology floor.

      Miranda was unemployed prior to beginning her job at St. Mary’s. After

      approximately six months of employment at St. Mary’s, Miranda requested and

      was granted a transfer within St. Mary’s to a new position as a nurse liaison in

      the emergency department. According to Defendants, the nurse liaison’s role

      was:


              At the time of “arriving” a patient [which occurs when a patient
              arrives at the emergency department and registration employees
              input the patient into the hospital’s system], if a nurse liaison was
              present, her job was to instruct the registration employee as to the
              patient’s chief complaint after discussion with the patient. If the
              nurse liaison was not present, the registration employee would
              input the chief complaint based on the patient’s description, and
              the liaison would later amend the complaint, as necessary.


      Appellants’ App. Vol. II p. 41 (internal citations omitted). Miranda claims,

      because the position was relatively new to St. Mary’s, the assigned duties of the

      nurse liaison evolved as the position became more developed. “Arriving” a

      patient essentially means noting their arrival time to the emergency department.

      Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019         Page 2 of 36
      See Appellant’s App. Vol. II p. 104 (Iwanus states that, “When a patient came

      up to the desk, we were to take their ID, arrive the patient”); see also Appellant’s

      App. Vol. III p. 8 (Miranda explains that her role as a nurse liaison changed,

      and “[d]uties were added. At first we were supposed to be strictly at the

      registration, or the desk, to arrive the patient and get the chief complaint”).

      Arriving a patient is important because certain procedures would need to be

      followed for certain patients within a pre-determined time period depending on

      the patient’s symptoms. For example, patients who came in complaining of

      chest pain would need to be given an EKG within a certain time period after

      the patient’s arrival. Thus, noting a patient’s arrival time is important for

      purposes of rendering adequate and timely care.


[4]   Greg Sampson is the Director of Emergency Services at St. Mary’s and was

      Miranda’s direct supervisor. Iwanus was the supervisor of the registration

      employees in the emergency department, and she supervised the registration

      employees with whom Miranda, as nurse liaison, would work in the emergency

      department. 1 In April 2015 (the “April meeting”), Sampson notified Miranda

      that he received an email in March, complaining that Miranda was asking the

      registration employees to delay recording the time of “arriving” patients, which

      was “un[]ethical.” Appellants’ App. Vol. III p. 189.




      1
          The registration employees are not registered nurses.


      Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019         Page 3 of 36
[5]   Miranda claims that Sampson showed her the email complaint in the April

      meeting authored by Iwanus. Iwanus, however, denies ever complaining about

      Miranda. Until this point, Miranda stated that she and Iwanus never had any

      issues with one another. Miranda admitted that she recalled asking a

      registration employee to delay an “arriving” patient time in March 2015. At the

      April meeting, Sampson instructed Miranda not to ask registration employees

      to delay “arriving” patient times again.


[6]   In July 2015, Miranda received her positive review for her performance during

      the time period from March 10, 2014, until March 10, 2015, which was prior to

      the date of the complaint Sampson received regarding Miranda’s request to

      delay “arriving” patient times. Later that month, on July 23, 2015 (the “July

      meeting”), Miranda was summoned to a meeting with Sampson and a human

      resources representative. Sampson presented Miranda with a notice of

      corrective action for again asking employees to delay “arriving” patients.

      Sampson received complaints that Miranda again made the request to

      registration employees on two separate occasions on July 20, 2015. Miranda

      denies that she asked the registration employees to delay “arriving” patient

      times again. Miranda informed Sampson that she would be submitting a

      rebuttal to challenge the accusations made against her.


[7]   After the July meeting, Miranda was suspended and escorted out. Immediately

      after Miranda was escorted out, she contacted Lori Alicea, one of the

      registration employees, and informed Alicea that Miranda had been suspended,

      with the possibility of termination, due to allegations that Miranda was

      Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019      Page 4 of 36
      delaying patient treatment. According to Miranda, Alicea “became emotional”

      and apologized because Alicea had raised the issue in July to supervisors,

      because she was looking for direction on the proper course of action, and her

      intent was not to get Miranda fired. Appellant’s App. Vol. II p. 202. Miranda

      also contacted Gwen Perfetti, another nurse liaison and also told Perfetti that

      she was suspended with a possibility of termination. Miranda claims she

      received several phone calls from coworkers once they became aware of her

      suspension.


[8]   After Miranda’s suspension, Miranda submitted a rebuttal on July 27, 2015,

      and attempted to begin the problem solving procedure outlined in the employee

      handbook. Sampson terminated Miranda on July 29. After her termination,

      Miranda’s nursing license was due for renewal, and Miranda was required to

      list her termination on her renewal application. Miranda was required to

      participate in a hearing before the Board of Nursing (“the Board”) to renew her

      license. While Miranda’s hearing was pending, her license was put on

      temporary status, but ultimately, Miranda’s license was renewed by the Board.


[9]   On November 17, 2015, Miranda filed her “Complaint for Damages and

      Injunctive Relief” (the “Complaint”) against Defendants. Miranda’s

      Complaint alleges Count I, “Breach of Contract/Wrongful Termination”;

      Count II, “Defamation, Libel & Slander Against Community and/or St.

      Mary’s”; Count III, “Defamation, Libel & Slander Against Iwanus”; Count IV,

      “Negligence Against Iwanus, Community, and/or St Mary’s”; Count V,

      “Promissory Estoppel”; and Count VI, “Tortious Interference with Contractual

      Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019      Page 5 of 36
       Relationship/Business Relations.” Id. at 14-22. We address the basis for each

       claim further below.


[10]   Miranda’s complaint also sought injunctive relief, asking the trial court to issue

       an injunction (1) prohibiting Defendants from sharing any information

       regarding Miranda’s employment with Community and St. Mary’s; (2)

       requiring St. Mary’s and Community to remove all “negative and false

       notations” in Miranda’s employment records; (3) prohibiting St. Mary’s and

       Community from refusing Miranda entrance to the premises where Miranda’s

       “current employment requires her attendance”; (4) requiring St. Mary’s and

       Community to turn over any and all employment records related to Miranda;

       (5) requiring St. Mary’s and Community to “remove any and all negative

       notations, comments, and/or findings . . . . associated with [Miranda’s] nursing

       license”; and (6) requiring St. Mary’s and Community to immediately stop all

       communications with the Board related to Miranda’s nursing license until the

       resolution of Miranda’s lawsuit. Id. at 23.


[11]   Defendants filed a motion for summary judgment on January 31, 2018. After a

       hearing on May 16, 2018, the trial court concluded that it would take the

       motion under advisement. 2




       2
           At the summary judgment hearing, the trial court stated:


                  What I will do, and tell you, I will – and what I normally do for a motion for summary
                  judgment proceedings is that I will certify whatever ruling I have, because there are a lot
                  of legal arguments in this one. And it would be almost a waste of time – well, I’m

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                                       Page 6 of 36
       The trial court ultimately entered an order on May 23, 2018, denying

       Defendants’ motion for summary judgment and certifying the order for

       interlocutory appeal sua sponte.


                                                       Analysis

[12]   Defendants appeal the trial court’s denial of their motion for summary

       judgment on all counts of Miranda’s complaint. Summary judgment is

       appropriate only when the moving party shows there are no genuine issues of

       material fact for trial and the moving party is entitled to judgment as a matter of

       law. Erie Indem. Co. for Subscribers at Erie Ins. Exch. v. Estate of Harris by Harris, 99
N.E.3d 625, 629 (Ind. 2018), reh’g denied; see also Ind. Trial Rule 56(C). Once

       that showing is made, the burden shifts to the nonmoving party to designate

       appropriate evidence to demonstrate the actual existence of a genuine issue of




               perceiving it might be a waste of time that just a plain ruling, and you go through a trial,
               and it goes up on appeal, wasted all of that time, . . . But I will take it under advisement.
               And, of course, in summary judgment, we always start with the more favorable
               arguments initially throughout going toward the nonmovant. That’s basic case law. . . .
               But whatever it is in terms of the ruling, I will certify it. And generally, there are a few
               exceptions on one hand – I have been here on the bench now 11 years. I don’t think
               there have been more than five cases that have not been taken up by the Court of Appeals
               where I certified it, the losing party takes it up on interlocutory appeal, and the Court of
               Appeals hears it, because then you’d have some work to do. And I give them work.


                                                         *****


               Because I allow the Court of Appeals to deal with that. And I haven’t been censured yet,
               but there’s always a first time. You all can say he did “X” and he should have done “Y”
               and “Z.”


       Summary Judgment Hearing Tr. pp. 17-18.

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                                 Page 7 of 36
       material fact. Schoettmer v. Wright, 992 N.E.2d 702, 705-06 (Ind. 2013). When

       ruling on the motion, the trial court construes all evidence and resolves all

       doubts in favor of the non-moving party. Id. at 706. We review the trial court’s

       ruling on a motion for summary judgment de novo, and we take “care to ensure

       that no party is denied his day in court.” Id. “We limit our review to the

       materials designated at the trial level.” Gunderson v. State, Indiana Dep’t of Nat.

       Res., 90 N.E.3d 1171, 1175 (Ind. 2018).


                A. Breach of Contract, Promissory Estoppel, Wrongful Termination

[13]   Defendants argue that the trial court erred by denying their motion for

       summary judgment on Miranda’s breach of contract claim. Miranda’s basis for

       her breach of contract claim is that she signed an employment offer letter and

       on-boarding schedule (the “offer letter”) and an employee handbook (the

       “handbook”), which applies to all St. Mary’s employees, when she began her

       employment with St. Mary’s in 2014. Miranda contends that the offer letter

       and the handbook constitute her employment contract. In response,

       Defendants claim that Miranda was an at-will employee, who was terminated

       due to performance issues. Importantly, Defendants note that the handbook

       squarely states it is not a contract of employment.


                                               i.       The Documents

[14]   First, we analyze the contents of the documents Miranda contends are

       contracts. The offer letter includes directions at the top, which state:




       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019          Page 8 of 36
               Please review the following form and provide your electronic
               signature at the far bottom to indicate your acceptance of the
               terms of employment. If you do not accept these terms, have any
               changes or if you have any questions, please contact your HR
               representative promptly.


       Appellants’ App. Vol. II p. 93. The offer letter contains personal information

       about Miranda, including her name, address, phone number, date of birth; date

       of hire; job title; manager; starting rate; shift; pay group; benefit program; job

       code; department; and hours worked per pay period. The offer letter also states:


               This offer of employment and your continued employment with
               [sic] is contingent upon your successful completion of an
               employee health and background screening. Please indicate you
               accept this agreement by providing your electronic signature
               below.


       Id. Miranda signed and dated the offer letter on February 25, 2014. Once

       Miranda transferred to the emergency department, she received an email titled,

       “Employee Transfer Information,” which included most of the same

       information that was included in the offer letter. Notably, there is a start date

       listed, but no term of employment on either document.


[15]   The handbook, a separate document, states that it “is not a contract

       guaranteeing employment for any specific duration. Although we hope that

       your employment relationship with us will be long-term, either you or

       Management may terminate this relationship at any time, for any reason, with

       or without cause or notice.” Appellants’ App. Vol. III p. 53. The handbook

       states that employment at St. Mary’s is “at will.” Id. at 63. The handbook also
       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019         Page 9 of 36
       states that the policies contained in the handbook are “subject to change at the

       sole discretion of Management.” Id. at 53. Finally, with regard to Miranda’s

       specific allegations in this lawsuit, the handbook advises that “problem solving

       is not available to the following corrective action status: suspension which

       could result in termination.” Appellants’ App. Vol. II p. 96.


                                           ii.      Types of Employment

[16]   In Orr v. Westminster Village North, Inc., our Supreme Court set forth the

       distinctions in the type of employment in Indiana. 689 N.E.2d 712, 717 (Ind.

       1997).


                Historically, Indiana has recognized two basic forms of
                employment: (1) employment for a definite or ascertainable term;
                and (2) employment at-will. If there is an employment contract
                for a definite term, and the employer has not reserved the right to
                terminate the employment before the conclusion of the contract,
                the employer generally may not terminate the employment
                relationship before the end of the specified term except for cause
                or by mutual agreement. If there is no definite or ascertainable
                term of employment, then the employment is at-will, and is
                presumptively terminable at any time, with or without cause, by
                either party. Wior v. Anchor Industries, Inc., 669 N.E.2d [172,] 175
                (Ind. 1996); Speckman v. Indianapolis, 540 N.E.2d 1189, 1192 (Ind.
                1989) . . . .


                The employment-at-will doctrine is a rule of contract
                construction, not a rule imposing substantive limitations on the
                parties’ freedom to contract. Streckfus v. Gardenside Terrace Co-Op.,
                Inc., 504 N.E.2d 273, 275 (Ind. 1987). If the parties choose to
                include a clear job security provision in an employment contract,
                the presumption that the employment is at-will may be rebutted.
                See Speckman, 540 N.E.2d at 1192; Streckfus, 504 N.E.2d at 275.
       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019          Page 10 of 36
               Nevertheless, in Indiana, the presumption of at-will employment
               is strong, and this Court is disinclined to adopt broad and ill-
               defined exceptions to the employment-at-will doctrine. []


       Orr, 689 N.E.2d at 717-18.


[17]   Even though the presumption of at-will employment in Indiana is strong, our

       Supreme Court has acknowledged certain exceptions to the at-will employment

       presumption.


               First, if an employee establishes that “adequate independent
               consideration” supports the employment contract, the Court
               generally will conclude that the parties intended to establish a
               relationship in which the employer may terminate the employee
               only for good cause. Generally, simply surrendering another job
               or moving to another location to accept a new position which the
               employee sought, standing alone, does not constitute adequate
               independent consideration.


                                                 *****


               Second, we have recognized a public policy exception to the
               employment-at-will doctrine if a clear statutory expression of a
               right or duty is contravened. For example, we have invoked the
               public policy exception when an employee was discharged for
               filing a workmen’s compensation claim, or when an employee
               was discharged for refusing to commit an illegal act[.]


                                                 *****


               Third, this Court has recognized that, in certain instances, an
               employee may invoke the doctrine of promissory estoppel. To
               do so effectively, the employee must plead or assert the doctrine

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019      Page 11 of 36
               with particularity. The employee must assert and demonstrate
               that the employer made a promise to the employee; that the
               employee relied on the promise to his detriment; and that the
               promise otherwise fits within the Restatement test for promissory
               estoppel.


       Id. at 718 (citations omitted).


[18]   The Orr court also stated that it was going to “decline plaintiffs’ invitation” to

       use that case to determine whether an employee handbook “can ever constitute

       a unilateral contract serving to modify the otherwise at-will employment

       relationship.” Id. at 720. Still, the Orr court concluded:


               Even if we were to conclude that an employee handbook, under
               some circumstances, can constitute a valid unilateral contract in
               the absence of adequate independent consideration—and we do
               not do so today—[the employer’s] Handbook could not
               constitute such a unilateral contract and, in fact, cannot meet the
               requirements set forth in Duldulao v. Saint Mary of Nazareth Hosp.
               Center, 115 Ill. 2d 482, 106 Ill. Dec. 8, 12, 505 N.E.2d 314, 318
               (1987), upon which plaintiffs primarily rely while urging the
               Court to create a handbook exception to the employment-at-will
               doctrine.


       Id. The Duldulao rule states:


               [A]n employee handbook may constitute a unilateral contract
               and bind the employer if the following three criteria are met: (1)
               the language of the employee handbook must contain a promise
               clear enough that an employee would reasonably believe that an
               offer had been made; (2) the employee handbook must be
               disseminated to the employee in such a manner that the
               employee is aware of its contents and reasonably believes it to be

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019        Page 12 of 36
               an offer; and (3) the employee must accept the offer by
               commencing or continuing work after learning of the terms of the
               employee handbook.


       Id. In other words, our Supreme Court appeared to consider, without explicitly

       adopting, the Duldulao rule. Furthermore, because the plaintiffs in the Orr court

       focused on the issue regarding the contract, the court there did not focus on

       whether the plaintiffs defeated the presumption of at-will employment

       otherwise. See id. at 717 (“The sole question in this case is whether the

       Handbook served to convert plaintiffs’ otherwise at-will employment

       relationship with Westminster into an employment relationship that required

       Westminster to terminate them only for good cause”). Here, we construe

       Miranda’s argument to be both that she had a contract, pursuant to the Orr

       court’s analysis in Duldulao, and that, even if she did not have a contract, she

       has defeated the presumption of at-will employment. Accordingly, we address

       both arguments.


               iii.    Miranda did not have a contract with St. Mary’s or Community

[19]   We are again persuaded by the Orr court in our analysis of this issue. In

       concluding that the handbook in Orr did not meet the Duldulao requirements,

       our Supreme Court stated:


               Here, we need go no further than the first step under Duldulao.
               The Handbook certainly cannot be said to contain a “clear
               promise” which plaintiffs could reasonably believe constitutes an
               “offer.” Not only is a statement that employees will only be
               discharged for just or good cause absent from the Handbook, but
               also the Handbook expressly states that while “in most cases,
       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 13 of 36
        disciplinary action will begin with an oral warning . . . . if
        warranted . . . dismissal may occur immediately.” (R. at 33.)
        The Handbook also states that the list of violations “is not
        intended to be all inclusive,” (R. at 83) and emphasizes that
        major violations in particular “can result in immediate discharge
        without warning,” (R. at 82). Thus, there is no clear promise to
        follow a progressive disciplinary approach, and, in fact, there are
        clear statements which provide that Westminster, in appropriate
        circumstances, may discharge employees without warning.
        Under such circumstances, Illinois courts interpreting Duldulao
        have concluded that, as a matter of law, the employee handbook
        does not create enforceable contract rights because the handbook
        has prescribed no “specific procedures” by “positive and
        mandatory language.” St. Peters v. Shell Oil Co., 77 F.3d 184, 187
        (7th Cir. 1996); Lampe v. Swan Corp., 212 Ill.App.3d 414, 156
Ill. Dec. 658, 659, 571 N.E.2d 245, 246 (1991).


        If this were not enough, the Handbook also contains a
        disclaimer, which is placed towards the front of the Handbook
        and which clearly states that the Handbook is not a contract and
        that its terms can be changed at any time. A similar disclaimer is
        included in the Personnel Handbook Statement which
        accompanied, and was referenced in, the Handbook and which
        Westminster required plaintiffs to sign. Again, even under the
        Duldulao rule, an employee handbook bearing or accompanied by
        such disclaimers, particularly when the employee signs one of the
        disclaimers, generally, as a matter of law, does not create a
        unilateral contract.


                                          *****


        The Handbook’s vague and general statements about categories
        of employees, annual performance reviews, and job security,
        when weighed against the clear and specific language giving
        Westminster broad discretion in disciplinary matters and the
        prominent disclaimers, are simply not enough to create an issue
Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019        Page 14 of 36
               of material fact as to whether the Handbook constituted a valid
               offer under a unilateral contract analysis. See Lee v. Canuteson,
               214 Ill.App.3d 137, 157 Ill. Dec. 900, 573 N.E.2d 318 (1991). As
               a matter of law, then, such a Handbook could not constitute a
               valid unilateral contract even if we were to hold that there were
               no requirement that such a contract be supported by adequate
               independent consideration.


       Id. at 721-22.


[20]   While the handbook and offer letter here are not exactly the same as the one at

       issue in Orr, the similarities clearly demonstrate that these documents cannot be

       construed to be a contract under Duldulao. First, the offer letter appears to be

       nothing more than an administrative document that gives Miranda information

       related to her employment. Second, the handbook itself squarely states that it is

       not a contract. The handbook also states that all employees are at-will and that

       the contents of the handbook should not be construed as a contract. The mere

       fact that the handbook sets out certain employee policies does not convert the

       handbook into an employment contract. See Wynkoop v. Town of Cedar Lake, 970
N.E.2d 230, 236 (Ind. Ct. App. 2012) (“Following Orr, this Court has declined

       to construe personnel policies as converting an individual’s employment from

       an at-will relationship” to a contract.), trans. denied; see also Harris v. Brewer, 49
N.E.3d 632, 642 (Ind. Ct. App. 2015) (finding that the handbook “would not

       constitute a valid unilateral contract as it does not contain a clear promise of

       secure employment”), trans denied. Furthermore, the handbook states that St.

       Mary’s has the authority to change the contents of the handbook on its own.



       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019            Page 15 of 36
[21]   Because we find that Miranda does not have a contract for employment, we

       also reject her arguments that certain procedures in the handbooks were not

       followed, constituting a breach of contract. For completeness, however, we

       respond to Miranda’s argument that a thorough investigation of the allegations

       against her was not completed. Specifically, Miranda contends that a

       “thorough investigation” was not conducted because “no one questioned any of

       the character witnesses supplied to the Appellants by Miranda[.]” Appellee’s

       Br. p. 15.


[22]   While we generally agree with Miranda’s contention that policies in the

       handbook should mean something, we cannot say the designated evidence

       demonstrates that a thorough investigation was not completed. In fact, there

       are several emails and documents related to the allegations against Miranda.

       The corrective action indicates there was “further review[.]” Appellants’ App.

       Vol. II p. 110. Miranda’s contention that Defendants did not speak with her

       “character witnesses” does not create a genuine issue of material fact as to

       whether Miranda has a contract for employment. See Appellee’s Br. p. 15.


[23]   We reject the idea that Miranda had a contract for employment, and

       accordingly, we will evaluate whether Miranda has otherwise overcome the

       presumption of at-will employment.


                                     iv.     Miranda is an at-will employee

[24]   As stated above, under Orr, there are three exceptions to overcome the

       presumption of at-will employment. The exceptions are: (1) adequate


       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 16 of 36
       independent consideration; (2) public policy; and (3) promissory estoppel. In

       examining the three prongs in Orr to determine whether Miranda has overcome

       the presumption of at-will employment, it is clear she has not. It is also clear

       that Defendants have designated evidence which points to Miranda’s at-will

       employment status.


                             a. Adequate Independent Consideration Exception

[25]   First, the designated evidence demonstrates there was no adequate independent

       consideration. Not only does the designated evidence show that Miranda did

       not move or relocate to begin her job at St. Mary’s, Miranda was not employed

       prior to her job at St. Mary’s. Accordingly, it cannot be reasonably argued that

       Miranda received some individual consideration for commencing employment.

       Miranda argues that consideration does exist, but we are unclear what the

       consideration may be because the designated evidence does not demonstrate

       any consideration. 3 See Appellee’s Br. p. 14. This is not considered adequate

       for the purpose of finding Miranda’s employment at St. Mary’s subject to this




       3
           Appellee’s full argument states:

                  Applying Wynkoop to the case at bar reveals that Miranda in her designated materials has
                  two documents to establish a contract. The first is the Agreement of Employment Offer .
                  . . wherein it sets forth Miranda’s position, her rate of pay, her shift; and required her
                  signature to accept the offer of employment agreement. All the elements of a contract
                  exist offer [sic], acceptance and consideration.


       Appellee’s Br. p. 14. To the extent Miranda argues that St. Mary’s payment to Miranda for her
       services as an employee is the consideration, we believe this is insufficient for the adequate
       independent consideration analysis. To conclude otherwise would mean virtually every employment
       offer letter stating an employee’s rate of pay and requesting an employee’s signature becomes an
       employment contract.

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                                 Page 17 of 36
       first exception to at-will employment. The adequate independent consideration

       exception is inapplicable here.


                                          b. Public Policy Exception

[26]   Furthermore, Miranda’s employment was not terminated for a reason that

       would trigger the public policy exception. Miranda was terminated for

       continuing to request the registration clerk to delay the time for “arriving”

       patients, which Miranda had previously admitted to, and she was warned to

       refrain from such practice. Regardless of whether this conduct was “unethical,”

       as Miranda contends it was not, Miranda was instructed not to request delaying

       the recording time of “arriving” patients out of concern for patients, and she

       continued to make these requests to the registration clerks. The public policy

       exception is inapplicable here.


                                      c. Promissory Estoppel Exception

[27]   Finally, as to the third exception under the Orr analysis, there is no designated

       evidence that would entitle Miranda to relief under a theory of promissory

       estoppel. To prevail under a theory of promissory estoppel, Miranda “must

       assert and demonstrate that the employer made a promise to the employee; that

       the employee relied on that promise to [her] detriment; and that the promise

       otherwise fits within the Restatement test for promissory estoppel.” Orr, 689
N.E.2d at 718.


[28]   Miranda asserts that, in addition to the discipline procedures as set forth in the

       handbook, Miranda’s “glowing review” that she received shortly before her

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 18 of 36
       suspension demonstrates that she met the standards of Defendants’

       employment. Appellee’s Br. p. 17. With regard to the review, it is not the case

       that a positive review of Miranda results in a shield of continued employment.

       While Miranda may not have known about the review until after she was

       accused of asking registration employees to delay “arriving” patients, the

       review occurred before the complaints were lodged against Miranda.


[29]   Furthermore, Miranda’s only alleged detriment was loss of employment. If loss

       of employment was sufficient for promissory estoppel, every terminated

       employee would have a claim for promissory estoppel. See Jarboe v. Landmark

       Community Newspapers of Indiana, Inc., 644 N.E.2d 118, 122 (Ind. 1994) (“The

       doctrine of promissory estoppel may be available to an at-will employee, but the

       remedy is limited to damages actually resulting from the detrimental reliance

       and will not include the benefit of altering the employment status from an at-

       will relationship to a permanent one. . . .”); see also Uhlman v. Panares, 908
N.E.2d 650, 655 (Ind. Ct. App. 2009) (concluding that, despite Uhlman’s

       argument that she was a contract employee through the company’s personnel

       policies, Uhlman was an at-will employee and “under Uhlman’s reasoning, no

       employee covered by the Personnel Policies would be an at-will employee”).


[30]   Based on Miranda’s alleged reliance, Miranda contends she needed assistance

       to pay regular expenses after her termination. Miranda, however, does not

       have a valid claim for future wages under the doctrine of promissory estoppel.

       Specifically, regarding promissory estoppel:



       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019        Page 19 of 36
               [T]he line Indiana draws is between expectation damages and
               reliance damages. In future wages, the employee has only an
               expectation of income, the recovery of which promissory
               estoppel will not support in an at-will employment setting. In
               wages forgone in order to prepare to move, as in moving
               expenses themselves, the employee gave up a presently
               determinate sum for the purpose of relocating. Both moving
               expenses and forgone wages were the hopeful employee's costs of
               positioning himself for his new job; moving expenses happen to
               be out-of-pocket losses, while forgone wages are opportunity
               costs. Both are reliance costs, not expectancy damages.


       Jarboe, 644 N.E.2d at 122 (quoting D&G Stout, Inc. v. Bacardi Imports, Inc., 923
F.2d 566, 569 (7th Cir. 1991)). In Jarboe, our Supreme Court expressly rejected

       the requested damages “[t]o the extent that the plaintiff’s request for estoppel

       seeks to compel the defendants to resume their employment of the plaintiff, or

       seeks damages in the form of lost wages following his discharge,” because these

       damages constituted expectation damages. Id. The same is the case here.

       Miranda does not contend she had specific out-of-pocket losses from moving or

       even from giving up more reliable employment for her job at St. Mary’s.

       Instead, Miranda merely seeks damages for future employment. These

       “damages” do not constitute detrimental reliance in the context of a promissory

       estoppel claim. The promissory estoppel exception is inapplicable here.


                                          v.       Wrongful Termination

[31]   Because we find that the handbook and the offer letter do not constitute a

       contract of employment and the at-will employment exceptions do not apply,

       Defendants are also entitled to summary judgment on Miranda’s complaint for

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 20 of 36
       wrongful termination. See Harris, 49 N.E.3d at 636 (affirming denial of Harris’

       wrongful termination claim on summary judgment because “the Handbook did

       not constitute a valid unilateral contract; and [] an exception to the

       employment-at-will doctrine did not apply to Harris”), trans. denied.


[32]   Accordingly, Defendants established that there were no genuine issues of

       material fact and that they were entitled to judgment as a matter of law on the

       issues of breach of contract, promissory estoppel, and wrongful termination.

       The trial court erred in failing to grant summary judgment in favor of

       Defendants on these counts.


                                      B. Defamation, Libel, and Slander

[33]   Defendants also argue that it was error for the trial court to deny their motion

       for summary judgment on Miranda’s claims for defamation, libel, and slander

       against Defendants. Miranda’s count for defamation alleges:


                                                 *****


               36. That Defendant Iwanus spoke, published, disseminated, or
               otherwise communicated throughout the workforce, and/or the
               Nursing Community and/or the public that Plaintiff Miranda
               was “unethical.”


               37. That Defendant Iwanus spoke, published, disseminated, or
               otherwise communicated throughout the workforce, and/or the
               Nursing Community and/or the public that Plaintiff Miranda
               was incompetent, as set forth in the Notice of Corrective Action.




       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 21 of 36
               38. That Defendant Iwanus spoke, published, disseminated, or
               otherwise communicated throughout the workforce, and/or the
               Nursing Community and/or the public that Plaintiff Miranda
               was terminated from Community for receiving multiple write-
               ups, and/or for reasons of continual incompetency, and/or
               simply made up outlandish reasons as to why Plaintiff Miranda
               was terminated from Community, all of which were, and remain
               utterly devoid of merit, untrue, lacking in factual basis, and made
               by Defendant Iwanus with the purpose of tarnishing Plaintiff
               Miranda’s professional reputation.


               39. That Defendant Iwanus engaged in several communications,
               as demonstrated herein, which imputed misconduct regarding
               Plaintiff Miranda’s trade, profession, office, or occupation.


       Appellants’ App. Vol. II p. 17.


       Miranda, in her brief, contends that there are “four statements all written that

       were defamatory as to [Miranda].” Appellee’s Br. p. 19. Those statements are:

       (1) the email, which Miranda contends is “missing,” between Iwanus and

       Sampson in which Iwanus calls Miranda “un[]ethical;” (2) the email from

       Grata to Sampson alleging that “[a]sking Registration to wait to arrive a patient

       is un[]ethical;” (3) the statement on the notice of corrective action dated July

       23, 2015; and (4) the notice of termination dated July 29, 2015. Id. at 19-20.

       Later in her brief, Miranda contends that a fifth statement made from one St.

       Mary’s employee to another regarding Miranda’s termination also serves as the

       basis for her defamation claim. See id. at 22-23.


[34]   Defendants argue that Miranda does not list the allegedly defamatory

       statements in her complaint, which is contrary to the pleading requirements for

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 22 of 36
       defamation. In the alternative, Defendants argue that Miranda admitted to the

       conduct she complains is defamatory, and finally, that the qualified privilege of

       common interest protects the statements made by Defendants and their

       employees with regard to Miranda’s employment.


[35]   Miranda’s complaint alleges claims of defamation, libel, and slander. Her brief,

       however, focuses on defamation more broadly. Both slander and libel are

       species of defamation. See Branham v. Celadon Trucking Services, Inc., 744 N.E.2d
514, 522 (Ind. Ct. App. 2001) (“Libel is a species of defamation under Indiana

       law”), trans. denied; see also Branaman v. Hinkle, 307 N.E. 546, 548 (Ind. 1894)

       (finding that false defamatory words if written are libel, and if spoken, are

       slander). A finding of truth or qualified privilege, both of which Defendants

       argue, can defeat defamation generally in certain circumstances, and thereby

       defeat libel or slander. See Indiana Code Section 34-15-1-2 (“In an action for

       libel or slander, the defendant may allege: [] the truth of the matter charged as

       defamatory”); see also Melton v. Ousley, 925 N.E.2d 430, 439 (Ind. Ct. App. 2010)

       (“Truth is a complete defense to defamation.”) (citations omitted); see also Bals

       v. Verduzco, 600 N.E.2d 1353, 1356 (Ind. 1992) (finding that qualified privilege

       is a defense to a defamation action).


[36]   In order to determine whether Defendants are entitled to summary judgment on

       their claims, we must consider the statements themselves. On March 19, 2015,

       an email from Alexandra Neyhart to Rebecca Borkowski indicated that

       Miranda was upset with a registration employee because the employee

       “arrived” a patient before Miranda was ready. Specifically, the email stated:

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 23 of 36
               When [Miranda] came back she got upset with me because I had
               already arrived him as chest pain and she wanted me to wait to
               enter it till [sic] she was there so she could be within the 10[-]
               minute window frame [to perform an EKG] and since I didn’t
               she only had 6 minutes to do it. This isn’t the first time she has
               asked me to wait to press enter for it to be in the 10[-]minute time
               frame.


       Appellants’ App. Vol. III p. 189. Kelly Grata received the email and forwarded

       it to Sampson and Linda Greer. Grata stated, “Asking Registration to wait to

       arrive a patient is un-ethical. This is not the first complaint that I have received

       regarding [Miranda] and her telling registration how to do their job at the front

       desk.” Id.


[37]   After being faced with these allegations, Miranda sent a follow-up email to

       Sampson and stated that she “do[es] not deny doing this,” but denied that her

       conduct was unethical. Id. at 191. Later, Miranda stated, “I had even informed

       the registration employees that I had miss-informed [sic] them and informed

       them the correct manner that Linda and you expected.” Id. at 192. Miranda

       also claims that, during the April meeting with Sampson, Sampson showed her

       an email allegedly from Iwanus containing a statement that Miranda was

       unethical. Defendants have denied that Iwanus sent such an email calling

       Miranda “unethical.” This email, which Miranda contends is a “missing




       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019        Page 24 of 36
       email,” is important to Miranda because, as she argues, “it was the first time

       that the term ‘un-ethical’ was directed towards Miranda.” 4 Appellee’s Br. p. 19.


[38]   The corrective action report, given to Miranda during the July meeting, states:


               On 7/20/15 2 separate occasions occurred whereby Ms. Miranda
               requested or directed registration personnel not to arrive a patient
               into the BD flow until she was able to consult over the chief
               complaint. One patient was experiencing chest pain and the
               other [s]hortness of breath. The chest pain patient KM was
               visibly in distress and yet Ms. Miranda insisted that the clerk not
               proceed, thus delaying intervention. The delay was
               approximately 5 minutes at which time 21:42 registration waited
               no longer and care was initiated within 2 minutes 21:44 by the
               triage nurse. The patient arrived at 21:37. The documented pain
               level during triage was 10 in left chest jaw and shoulder. The
               B/P was 143/129. The 52 yo patient had extensive cardiac
               history including a pacemaker. The second patient complaining
               of shortness of breath had a saturation of 91%. There was no
               delay in registration or treatment, but there was a request by Ms.
               Miranda to delay because she was attending to another patient.
               The triage nurse of record had acknowledged and documented
               Ms. Miranda directing the registration staff not to register
               patients on 2 separate occasions. This is the second occurrence
               of this issue in the last 4 months. The first anecdotal [sic]
               occurred on 2/16/15 and was addressed on 4/2/15.


       Appellants’ App. Vol. III p. 163.




       4
         When asked about this at her deposition, Miranda stated: “Umm, [Iwanus] did not give – send a copy of
       the email to my supervisor. Instead of discussing the situation with my supervisor, sending the email, she
       directly sent the email to her supervisor and cc’d it to the chief of nursing officer. So my supervisor was
       caught – my manager, Greg Sampson, was caught off guard himself about the situation.” Appellant’s App.
       Vol. II p. 179. Still, Iwanus and St. Mary’s contend Iwanus did not send this email.

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                             Page 25 of 36
[39]   The corrective action report was updated to reflect Miranda’s ultimate

       termination. The “work rule violation” listed was: “Patient Safety Violation –

       Delay of patient care and treatment. Patient endangerment.” Id. at 184. The

       narrative on the corrective action report states:


                After further review, based on the event outlined in the attached
                Investigative Suspension/subject to discharge issued on 7/23/15,
                Ms. Miranda’s employment as a RN Liaison at St. Mary’s
                Medical will be terminated effective 7/29/15.


       Id. Miranda stated that she does not believe the emails were published to

       anyone outside of the St. Mary’s system, and there is no evidence the emails,

       corrective action report, or any statements regarding Miranda was shared with

       anyone outside of St. Mary’s.


[40]   Finally, at her deposition, Miranda contended there were several statements

       made about her employment status after her termination by different St. Mary’s

       employees. Miranda claimed that Mendoza, a registration employee, told

       Miranda that Iwanus told Miranda Davis, another registration employee, that

       Miranda was terminated “not due to only that incident in July, but due to

       several write-ups.” 5 Id. at 88. Miranda also contends that registration




       5
         When asked to explain this allegation, Miranda stated: “[Iwanus] did talk to her registration employees
       about not providing character letters in my defense.” Appellant’s App. Vol. II p. 88. When asked how
       Miranda was aware of this, she stated that she was “told by one of the registration employees. I don’t recall
       the name.” Id. Miranda also contends that the “several write-ups” comment was not “word-by-word;”
       however, we address the comment as it was characterized in the designated evidence. See Appellee’s App.
       Vol. II p. 104.

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                               Page 26 of 36
       employees were told not to provide character letters in Miranda’s defense;

       however, Miranda does not point to any specific statements and does not

       “recall the name” of the person who told her this statement. Appellee’s App.

       Vol. II p. 104.


[41]   “Qualified privilege exists as a defense to defamation in order to accommodate

       the important role of free and open intracompany communications and

       legitimate human resource management needs.” Harris, 49 N.E.3d at 646

       (citing Bals, 600 N.E.2d at 1356). “This defense applies to communications

       ‘made in good faith on any subject matter in which the party making the

       communication has an interest or in reference to which he has a duty, either

       public or private, either legal, moral, or social, if made to a person having a

       corresponding interest or duty.’” Id. (quoting Bals, 600 N.E.2d at 1356).

       “Intracompany communications regarding the fitness of an employee are

       protected by the qualified privilege.” Id. “Absent a factual dispute, whether a

       statement is protected by qualified privilege is a question of law.” Bals, 600
N.E.2d at 1356. Once a defendant has proven qualified privilege, “the plaintiff

       has the burden of overcoming that privilege by showing that it has been

       abused.” Williams v. Tharp, 914 N.E.2d 756, 762 (Ind. 2009).


[42]   Regarding the statements made in the corrective action report, and the emails

       between the St. Mary’s employees, the designated evidence clearly

       demonstrates the statements were protected by qualified privilege. The

       communications were purely intracompany and directly related to Miranda’s



       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 27 of 36
       fitness for employment. 6 Despite the contentions in her complaint, in the

       designated evidence, Miranda admitted she had no evidence that the statements

       were relayed outside of the St. Mary’s system. The emails themselves also

       demonstrate that they remained inside the hospital system. In other words, the

       communications were relayed purely intracompany so that St. Mary’s could

       evaluate the work of its employees.


[43]   Ultimately, St. Mary’s, as Miranda’s employer, correctly considered the

       conduct of its employees as it relates to patient care. See Board of School Com’rs

       of City of Indianapolis v. Pettigrew, 851 N.E.2d 326, 331 (Ind. Ct. App. 2006)

       (stating that intracompany communications regarding the fitness of an

       employee are protected by qualified privilege “in order to accommodate the

       important role of free and open intracompany communications and legitimate

       human resource management needs”) (citations omitted), trans. denied. The

       designated evidence demonstrates that St. Mary’s kept these communications

       within the system. Accordingly, Defendants proved that the qualified privilege

       protected the communications Miranda contends are defamatory.


[44]   Miranda also alleges that other statements, specifically about her employment

       status, were defamatory. At her deposition, Miranda claimed that Iwanus told

       a registration employee that Miranda was terminated “due to several write-




       6
         For this reason, we dismiss Miranda’s argument regarding a “missing email” authored by Iwanus. See
       Appellee’s Br. p. 19. Iwanus was a St. Mary’s employee, and accordingly, had she authored the email calling
       Miranda “unethical” instead of Grata, who appears to be the actual author of the email, the communication
       still would have been protected by qualified privilege.

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                            Page 28 of 36
       ups.” 7 Appellants’ App. Vol. II p. 88. The designated evidence demonstrates

       that this is true. In March, Miranda was cited for improperly asking

       registration employees to delay “arriving” patient times, which Miranda

       admitted to doing. Miranda was subsequently cited twice in July for the same

       offense. “Truth is a complete defense in civil actions for defamation.” Melton v.

       Ousley, 925 N.E.2d 430, 437 (Ind. Ct. App. 2010). Miranda did in fact have

       more than one allegation of asking registration employees to delay “arriving”

       patient times, and the designated evidence demonstrates as much.


[45]   Accordingly, Defendants established that there were no genuine issues of

       material fact and that they were entitled to judgment as a matter of law on the

       issues of libel, slander, and defamation. The trial court erred in failing to grant

       summary judgment in favor of Defendants on these counts.


                                                       C. Negligence

[46]   Defendants also contend the trial court erred by denying their motion for

       summary judgment on Miranda’s claims of negligence. Miranda’s negligence

       claim alleges that Defendants, and specifically Iwanus, owed Miranda “a duty

       to act reasonably under the circumstances.” Appellants’ App. Vol. II p. 18.

       Miranda claims that Iwanus breached that duty by:




       7
           Miranda learned this from one of her former co-workers who repeated the statement to Miranda.


       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019                            Page 29 of 36
        i.       Disseminating false information imputing negative light
                 upon [Miranda’s] professional reputation;


        ii.      Falsifying reports regarding [Miranda’s] work-product;
                 [and]


        iii.     Harassing and harrying [Miranda] during [Miranda’s]
                 employment with Community and/or St. Mary’s.


Id. As a result, Miranda alleges that she suffered humiliation, reputational

harm, loss of employment with Community and/or St. Mary’s, pain and

suffering, and that her nursing license was jeopardized. See id. Finally, due to

Iwanus’ employment with St. Mary’s and/or Community, Miranda contends

that St. Mary’s and Community are liable under the doctrine of respondeat

superior. See id. at 19. Miranda also contends that St. Mary’s and Community

breached a duty owed to Miranda by:


        i.       Disseminating false information imputing negative light
                 upon [Miranda’s] professional reputation;


        ii.      Negligently failing/refusing to abide by rules and
                 regulations ratified by St. Mary’s and/or Community
                 regarding Corrective Action;


        iii.     Terminating its employment with [Miranda] without a
                 thorough investigation;


        iv.      Negligently relying and disseminating false information in
                 conjunction with its termination of [Miranda].



Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019         Page 30 of 36
       Id.


[47]   Defendants argue that Miranda’s “allegations are an artful attempt to

       circumvent her status as an at-will employee under Indiana law and do not

       stated [sic] a cognizable claim under Indiana law.” Appellants’ Br. p. 16.

       Further, Defendants argue that, “As for the duty of reasonable care,

       [Defendants] can find no case that imposes such a duty on an employer, save

       for the duty to provide a safe workplace, not at issue in this case.” Id.


[48]   In her brief, Miranda does not appear to make a separate negligence argument,

       but instead incorporates the argument into her claim of defamation.

       Specifically, Miranda argues:


               Should this court determine that the above facts do not constitute
               actionable defamation of character, they most certainly establish
               the claim of negligent misrepresentation. Pursuant to the
               Restatement (Second) of Torts Sec. 552 (1997): “One who, in the
               course of his business, profession, or employment, or in any
               other transaction in which he has a pecuniary interest, supplies
               false information for the guidance of others in their business
               transactions, is subject to liability for pecuniary loss caused by
               them by their justifiable reliance upon the information.”


       Id. at 24. Miranda then goes on to continue her argument related to

       defamation.


[49]   We assume that Miranda is arguing the tort of negligent misrepresentation.

       Negligent misrepresentation has been applied in the employer-employee

       context, but not in the way in which Miranda alleges. “[I]n order to establish


       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019          Page 31 of 36
       negligent misrepresentation, a plaintiff must establish that the person making

       the representations was under a duty not to misrepresent the information.”

       Darst v. Illinois Farmers Ins. Co., 716 N.E.2d 579, 584 (Ind. Ct. App. 1999).

       “Thus, we can only assume that both the breach of a duty to provide accurate

       information and negligent misrepresentation would be established by a showing

       that a person, under a duty to supply accurate information, fails to exercise

       reasonable care in doing so and as a result the plaintiff, who justifiably relied on

       the information, was damaged.” Id. at 584-85.


[50]   First, the designated evidence demonstrates that Miranda admitted, at least

       once, to the misconduct of which she was accused and that she asked

       registration employees to delay “arriving” patient times. On this alone,

       Miranda cannot prove that Defendants supplied false information. Regardless,

       negligent misrepresentation between an employee and employer does not apply

       in this context. In Darst, our court summarized our previous decision in Eby,

       where:


               an employee sought damages from his employer for negligent
               misrepresentation after the employer falsely represented that
               there was a job for the employee in Florida, causing the
               employee and his wife to relocate from Indiana to Florida. Upon
               his arrival in Florida, the employee was told that there was no
               employment for him. . . . The court determined that the
               employer had a duty to its employee, and found that the facts
               could constitute a breach thereof in conformance with the tort of
               negligent misrepresentation.




       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019        Page 32 of 36
       Darst, 716 N.E.2d at 583-84 (citing Eby v. York-Division, Borg-Warner, 455
N.E.2d 623, 629-30 (Ind. Ct. App. 1983)) (internal citations omitted), trans.

       denied.


[51]   Miranda’s case is distinguishable from Eby in that she has not alleged that she

       detrimentally relied on any false statements made by her employer. The tort of

       negligent misrepresentation cannot be extended to the facts of this case.

       Accordingly, Defendants established that there were no genuine issues of

       material fact and that they were entitled to judgment as a matter of law on the

       issue of negligence. The trial court erred in failing to grant summary judgment

       in favor of Defendants on these counts.


                 D. Tortious Interference with Contractional Relationship/Business
                                               Relations

[52]   Miranda’s tortious interference claims appear to be directed at Iwanus.

       Miranda alleges that she had a contract with St. Mary’s and Community, of

       which Iwanus was aware, and that Iwanus induced a breach of contract by

       making false statements about Miranda. Alternatively, Miranda claims that a

       valid business relationship existed between Miranda and St. Mary’s and

       Community, that Iwanus was aware of this business relationship, and that

       Iwanus intentionally interfered with that relationship. Miranda argues that her

       damages based upon termination of employment, consisted of reduced wages in

       subsequent employment, substantial reputational harm, pain and suffering, and

       emotional distress.



       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019      Page 33 of 36
[53]   Because we have concluded that Miranda did not have a contract for

       employment, we need only evaluate Miranda’s tortious interference claim with

       regard to her potential business relations. “An at-will employee ‘must be able

       to expect that his continued employment depends on the will of his employer

       and not upon the whim of a third[]party interferer.’” Boys and Girls Clubs of

       Northwest Indiana, 845 N.E.2d at 138 (quoting Bochnowski v. Peoples Fed. Sav. &

       Loan Ass’n, 571 N.E.2d 282, 285 (Ind. 1991)). “Such an employee may bring a

       claim for tortious interference provided that, in addition to demonstrating the

       standard elements of the tort, she is ‘prepared to show that the defendant

       interferer acted intentionally and without a legitimate business purpose.’” Id.


[54]   First, we note that no evidence exists that Iwanus interfered with Miranda’s

       business relationship. While Miranda claims that Iwanus authored an email

       that called Miranda “unethical,” it was demonstrated that Grata referred to

       Miranda’s conduct as “unethical;” not Iwanus. See Appellants’ App. Vol. III p.

       189. Miranda cannot attempt to create a genuine issue of material fact with

       regard to Iwanus’ authorship of the email by merely stating as much. See Beatty

       v. LaFountaine, 896 N.E.2d 16, 20 (Ind. Ct. App. 2008) (“guesses, supposition,

       and conjecture are not sufficient to create a genuine issue of material fact to

       defeat summary judgment”) (citations omitted), trans. denied.


[55]   Furthermore, the designated evidence demonstrates that Miranda was

       terminated for violating a St. Mary’s policy that jeopardized patients on more

       than one occasion by asking registration employees to delay “arriving” patient

       times. The designated evidence indicates that the decision to terminate

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 34 of 36
       Miranda was entirely the decision of the employer and was not induced by a

       third-party interferer. Accordingly, Defendants established that there were no

       genuine issues of material fact and that they were entitled to judgment as a

       matter of law on the issue of tortious interference. The trial court erred in

       failing to grant summary judgment in favor of Defendants on these counts.


[56]   Finally, we note that Miranda cannot succeed on her injunctive relief claim,

       because she has failed on the merits here. It appears that some of Miranda’s

       requests for injunctive relief are only for temporary relief during the pendency

       of this action, whereas other requests are for a more permanent solution. In

       either case, an individual must prove that they are either likely to be successful

       on the merits, for temporary injunctions, or were successful on the merits, for

       permanent injunctions. See Ferrell v. Dunescape Beach Club Condominiums Phase I,

       Inc., 751 N.E.2d 702, 712-13 (Ind. Ct. App. 2001). Because Defendants have

       succeeded on each of Miranda’s claims, she is not entitled to injunctive relief

       because she cannot prove that she is likely to be or has been successful on the

       merits.


[57]   Defendants were entitled to summary judgment on all of Miranda’s claims

       based on the designated evidence. We note that the trial court issued a brief

       order denying summary judgment and certified the order for interlocutory

       appeal sua sponte to “allow” this court to “deal with” the legal issues

       surrounding summary judgment. Summary Judgment Tr. p. 18. We are

       perplexed by the trial court’s statement that he would “give [this court] work[,]”

       shirking its duties and essentially punting to this court to serve as the court of

       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019        Page 35 of 36
       first review. Id. That is not the role of our court. The trial court erred by

       denying Defendants’ motion for summary judgment.


                                                   Conclusion

[58]   There are no genuine issues of material fact, and the Defendants are entitled to

       judgment as a matter of law. The trial court erred by denying Defendants’

       motion for summary judgment. Accordingly, we reverse and remand.


[59]   Reversed and remanded.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 18A-PL-1458 | March 19, 2019       Page 36 of 36